MEMORANDUM OPINION


No. 04-07-00677-CV

IN RE MEDISTAR CORPORATION

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Catherine Stone, Justice
		Karen Angelini, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	October 10, 2007

PETITION FOR WRIT OF MANDAMUS DENIED	
	On September 25, 2007, relator filed a petition for a writ of mandamus raising two issues.
As to its first issue, relator seeks alternative relief pursuant to Texas Rule of Appellate Procedure
24.4.  The court is of the opinion that relator's first issue should be construed as a motion filed
pursuant to Texas Rule of Appellate Procedure 24.4(a).  See Tex. R. App. P. 24.4(a).  Therefore, in
accordance with this court's October 1, 2007 order, issue one is reassigned to the related pending
appellate cause number for consideration. 
	In addition, the court is of the opinion that relator's second issue should be denied because
relator has an adequate remedy by appeal.  See Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992);
Tex. R. App. P. 52.8(a).  Accordingly, issue two is denied.
								PER CURIAM

1. This proceeding arises out of Cause No. 2004-CI-18715, styled Medistar Corporation v. Sports Medicine
Associates of San Antonio, P.A.; Sports SA Holdings, L.P.; Dr. David R. Schmidt, M.D.; Don Lowell Ryan; Sports S.A.,
L.L.C.; Charles A. Syms, III, M.D. and Christopher Pederson, M.D., pending in the 225th Judicial District Court, Bexar
County, Texas, the Honorable Peter A. Sakai presiding.